Appeal Dismissed and Memorandum Opinion filed December 3, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00716-CV

      VALERIE A. PHILLIPS AKA VALERIE PHILLIPS, Appellant

                                         V.

                   EXCELSIOR ON THE PARK, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1065413

                 MEMORANDUM                     OPINION
      This is an appeal from a judgment signed August 19, 2015. The notice of
appeal was filed August 19, 2015. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs); Tex. Gov’t Code Ann. § 51.207.

      On November 4, 2015, this court ordered appellant to pay the appellate
filing fee on or before November 16, 2015, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee. Accordingly, the appeal is ordered
dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time).


                                   PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.




                                         2